Citation Nr: 0628851	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
October 1969.
	
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to an evaluation in excess 
of 10 percent for tinnitus.  The case was appealed to the 
Board; and in May 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
The Board remanded the claim for additional development in 
October 2003.  Later, a temporary stay was imposed in 
processing the veteran's claim.  Based on recent resolution 
of ongoing litigation, the stay is now lifted.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for tinnitus in 
June 1971, assigning a 10 percent evaluation effective 
October 24, 1969.  In September 2000, the veteran's 
representative filed an increased rating claim for tinnitus.  
Specifically, the representative contends that the ringing in 
the veteran's ears is constant and very pronounced.  The 
veteran also testified in the Board hearing that the tinnitus 
is getting progressively louder.    

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of Diagnostic Code (DC) 6260 required 
the assignment of dual ratings for bilateral tinnitus.  See 
Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  VA appealed 
this decision to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) and stayed the adjudication of 
tinnitus rating cases affected by the Smith decision.  On 
June 19, 2006, the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


